DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered. No claims have been amended. Claims 1-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. No claim amendments have been made. Applicant reiterates arguments presented in Applicant’s previous response filed on June 7, 2021. The Examiner maintains her position, as presented in the final rejection dated June 15, 2021 and repeated below.
Applicant submits that the details of the application programming interfaces (APIs) could not be performed in the human mind (pages 12-14 of Applicant’s response). The Examiner points out that the underlying analysis of the claims may be performed in the human mind and/or with the use of pen and paper. Furthermore, other claim limitations directed to gathering information and making decisions may be 
Applicant argues that the claims use a particular machine or manufacture that is integral to the claims (page 14 of Applicant’s response). Applicant has not responded to the Examiner’s particular analysis presented in Step 2A – Prong 2 and Step 2B of the rejection.
	Applicant states, “The plain focus of the claims is on an improvement to computer functionality itself, not on data management or other tasks for which a computer is used in its ordinary capacity.” (Page 15 of Applicant’s response) Applicant subsequently points to paragraphs 29, 49, and 111 of the specification to support the assertion that the claims are directed to an improvement in computer functionality itself (pages 15-16 of Applicant’s response). These paragraphs refer to improvements in the underlying business process, which conveys details of the abstract ideas.  Furthermore, the use of APIs is a conventional software tool, as demonstrated by the evidence cited in the rejection.
	The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7), Process (claims 8-14), Article of Manufacture (claims 15-21)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite order promising using root cause constraints and resolution options to solve order promising exceptions (Spec. ¶ 1), specifically by receiving an order promise, defining constraints, creating strategy models, executing the strategy models to relax a constraint, generating reports to alert parties to supply chain issues, and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method or organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The claimed functions of gathering information and making related decisions speak to concepts that can be performed in the human mind. For example, a human can gather order promise information, define supply chain constraints, create (e.g., devise) related strategy models, and apply these models to determine reasons for order lateness and shortness. Since the analysis is related to a supply chain, orders, and the ability of various supply chain entities to fulfill the orders, the invention is seen to incorporate an evaluation of sales activities, business relations, and interpersonal relationships (i.e., organizing human activity). But for the general application of well-known application program interfaces (addressed below), the claimed invention is directed to the overall supply chain decision-making and evaluation process, which (as explained above) means that the invention largely incorporates details of a mental process and organizing human activity. The dependent claims present additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The apparatus claims include a database, a computer, a computer network, one or more processors, and one or more memory units.  The process claims include a computer network and a computer comprising one or more processors and one or more memory units. In the article of manufacture claims, the non-transitory computer readable medium simply stores instructions that are to be applied by a processor broadly to the abstract ideas and at a high level of generality.  All claims recite the use of application program interfaces for report generation; however, the application program interfaces are simply used to gather data needed to create a report and they are utilized in 

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.


	
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook…; Bancorp Services v. Sun Life…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp…; Ultramercial…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank…; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc… 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

…Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)… 
e.g., mentally or by hand).  All claims recite the use of application program interfaces for report generation; however, the application program interfaces are simply used to gather data needed to create a report.  Several references cited in the last art rejection (presented in the final rejection dated June 14, 2019) show how prevalent the use of APIs in the art was prior to Applicant’s invention.  For example, in Kramer (“The Java™ Platform.” May 1996. Retrieved from [URL: http://www.hs-augsburg.de/informatik/projekte/mebib/emiel/entw_inf/lernprogramme/java/Tools/Java/Doc/Papers/JavaPlatform.pdf]), it is explained that “[t]he Java API forms a standard interface to applets and applications…” (Kramer: page 14) and an applet may be created using a corresponding tag identifying the applet to execute (Kramer: pages 9, 24).  The Kramer reference was published in 1996 and demonstrates that the use of APIs and tags was well-understood, routine, and conventional at the time of Applicant’s invention.
Conclusion 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683